AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA K.T. NeW!on)                                          20-092


                                     UNITED STATES DISTRICT COURT
                                                                       for the
                                                   Eastern District of Pennsylvania

                  United States of America                                )
                             V.                                           )
                     RALPH JOHNSON                                        )      Case No. 20-mj-1418
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           July 18, 2018 to Sept. 24, 2019             in the county of                 Philadelphia    in the
     Eastern           District of   ---------
                                       PA & elsewhere , the defendant(s) violated:

               Code Section                                                         ffense Description
                                                                                    O
 18 U.S.C. Section 201(b)(2)(A)                 Bribery of public official




         This criminal complaint is based on these facts:
 Between on or about July 18, 2018 and on or about September 24, 2019, in the Eastern District of Pennsylvania and
 elsewhere, defendant RALPH JOHNSON corruptly sought, accepted, and agreed to accept money in return for being
 influenced in the performance of an official act, by steering purchase orders and contracts to companies and accepting
 funds from those contracts and purchase orders from individuals associated with those companies as kickbacks, in
 violation of 18 U.S.C. § 201(b)(2)(A). See attached Affidavit.

         i!f   Continued on the attached sheet.

                                                                                           /s/ Brett Nelson
                                                                                                     Complainanl 's sig11a/11re

                                                                                           Brett Nelson, Special Agent, VA OIG
                                                                                                      Pri111e.d name and title

Sworn to before me and signed in my presence.


Date:           August 24
                        , 2020                                                              /s/ Timothy R. Rice
                                                                                                        Judge's signature

City and state:                       Philadelphia, PA                                          Honorable Timothy R. Rice
                                                                                                      Printed name and title
                           AFFIDAVIT IN SUPPORT OF AN
                      APPLICATION FOR AN ARREST WARRANT


       I, Brett Nelson, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent with the United States Department of Veteran Affairs, Office of

   Inspector General (“VA OIG”) in West Palm Beach, Florida, and have been so employed

   since July 22, 2018. I am a “federal law enforcement officer” within the meaning of Federal

   Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the

   criminal laws and duly authorized by the Attorney General to request a search warrant.

2. This affidavit is submitted in support of a complaint and arrest warrant for RALPH

   JOHNSON, the Chief of Environmental Services Management at the Philadelphia Veterans

   Affairs Medical Center (“Philadelphia VAMC”), located at University and Woodland

   Avenues, Philadelphia, PA, for violations of Title 18, United States Code, Section

   201(b)(2)(A) (bribery of public officials).

3. For the reasons stated below, there is probable cause to believe that RALPH JOHNSON has

   committed criminal activities, including seeking, accepting and receiving money, including

   receiving money via mail, in return for awarding contracts with the Philadelphia VAMC

   Environmental Service Management department for amounts well in excess of the value of

   the services to be performed under those contracts, and steering purchase orders to specific

   companies in exchange for kickbacks in violation of 18 U.S.C. §§ 201(b)(2)(A).
                                   AGENT BACKGROUND

4. Prior to being a VA OIG Special Agent, I served in the United States Army as a Special

   Forces Weapons Sergeant for more than seven years. While in the Army, I deployed twice to

   Afghanistan in support of Operation Enduring Freedom and once to Tajikistan in support of

   counter narcotics and terrorism operations

5. I am currently assigned to the VA OIG Southeast Field Office in West Palm Beach, Florida,

   where I am responsible for conducting criminal investigations into crimes committed against

   the programs and operations of the United States Department of Veterans Affairs (“the VA”).

6. I have participated in criminal investigations and have participated in all aspects of those

   investigations, to include conducting physical and electronic surveillance, analyzing financial

   records, and analyzing subscriber and telephone toll information obtained as a result of

   subpoenas. Further, I have conducted and participated in search warrants, arrest warrants,

   and interviews of witnesses and subjects.

7. As a result of my training and experience, I am familiar with the tactics, methods and

   techniques of criminals to communicate with each other, including the use of cellular

   telephones, text messaging, emails and mail, in connection with their criminal activity.

                               INVESTIGATION BACKGROUND

8. I base this affidavit on my personal investigation and the investigation of other VA OIG

   Special Agents. This affidavit is intended to show merely that there is sufficient probable

   cause for the requested complaint and warrant and does not set forth all of my knowledge

   about this matter.
                                                 2
9. I am one of the case agents assigned to the criminal investigation of RALPH JOHNSON.

    The information contained within this affidavit is based on my training and experience, as

    well as my review of documents, source information, recorded conversations, and

    information and experience imparted to me by other law enforcement officers. Because this

    affidavit is being submitted for the limited purpose of establishing probable cause to arrest, I

    have not included each and every fact known to me concerning this investigation.

                                        Background of Investigation

10. In July 2015, the VA OIG began investigating allegations that multiple VA employees at

    various VAMCs were being paid kickbacks by vendors to place purchase orders and service

    contracts with those vendors. Two individuals under investigation, who later became

    cooperating witnesses (“CW1” and “CW2”),1 were participants in these kickback schemes.

11. In meetings in May and June 2019 and August 2020, CW1 and CW2 told VA OIG Special

    Agents that, beginning in 2018, acting on behalf of their companies (“Company A” and

    “Company B”), they travelled to Philadelphia, PA, on a regular basis and paid kickbacks,

    totaling more than $100,000, to RALPH JOHNSON in Philadelphia, PA, in exchange for

    purchase orders and contracts with the Philadelphia VAMC under which Company A and

    Company B received payment for goods provided to the Philadelphia VAMC and received

    payment for services well in excess of the worth of services provided.



1
          On March 13, 2020, CW1 and CW2 each entered a guilty plea to one count of conspiracy to commit health
care fraud in the Southern District of Florida. CW1 and CW2 have not yet been sentenced on that charge and hope
to get a benefit from the government through their cooperation with the VA OIG investigation.



                                                       3
12. According to CW1 and CW2, RALPH JOHNSON told them what price to quote for services,

   and, for contracts, told them the amount to bid and what information to include in their bid

   on each contract to ensure that Company A would be awarded the contract.

13. For purchase orders for services at the Philadelphia VAMC, RALPH JOHNSON instructed

   CW1 and CW2 to use veterans in the Compensated Work Therapy (“CWT veterans”)

   program, a clinical vocational rehabilitation program at the VAMC, to perform the services

   under the purchase order for which those veterans were paid approximately $11.00 per hour,

   and, if CW1 and CW2 could not find a CWT veteran to perform the work, JOHNSON would

   take care of finding a CWT veteran to do the work.

14. RALPH JOHNSON also told CW1 and CW2 who to contact at the Philadelphia VAMC for

   payment of purchase orders.

15. I learned from VAMC purchasing records that, from on or about July 18, 2018 to on or about

   September 19, 2019, Company A and Company B were awarded more than $2 million in

   purchase orders with the Philadelphia VAMC, mainly for the Philadelphia Environmental

   Service Management department overseen by RALPH JOHNSON. As the manager for the

   Environmental Management Service at the Philadelphia VAMC, JOHNSON was able to

   direct the purchasing staff as to what companies to use to obtain goods and services for the

   department through purchase orders. His position as manager enabled JOHNSON to steer

   those purchase orders to Company A and Company B. CW1 and CW2 told VA OIG Agents

   that they paid kickbacks to JOHNSON for the purchase orders his department placed with

   Company A and Company B.


                                                4
16. I have learned, from Philadelphia VAMC purchasing records, that, from on or about

    December 27, 2018 to on or about September 24, 2019, CW1 and CW2, through Company

    A, were awarded five service contracts, with a total award value of $1, 043,035, all related to

    the Philadelphia VAMC Environmental Service Management department overseen by

    JOHNSON.2

17. I have confirmed that RALPH JOHNSON served as the Contracting Officer’s Representative

    (“COR”) on each of the contracts awarded to Company A at the Philadelphia VAMC, which

    allowed JOHNSON to be heavily involved in all aspects of those contracts including drafting

    the scope of work needed to be performed, and providing technical expertise, pre-award

    review, technical review and recommendations as to whom the contract should be awarded,

    project management, and payment on invoices. For example, for a window washing contract

    awarded to Company A for $69,383 for which JOHNSON was the COR, JOHNSON had

    submitted a Justification and Approval for Other than Full and Open Competition, certifying

    that only one responsible source and no other supplies or services will satisfy agency

    requirements and that there was unusual and compelling urgency, and stating: “EKNO

    provides a service that is effective and efficient. They work weekends with excellent

    availability. If needed, EKNO is available to begin providing services the next day.”



2
  Three of these contracts were set-aside contracts for Service-Disabled Veteran Owned Small Businesses
(“SDVOSB”). CW1 and CW2 operated Company A as an SDVOSB, but Company A was not a legitimate
SDVOSB and therefore was not entitled to bid on these contracts or to be awarded these contracts.




                                                       5
18. I learned from CW1 and CW2 that they had an ongoing and regular schedule as to when they

   were to pay the kickbacks to RALPH JOHNSON, and CW1 and CW2 had telephone

   conversations and text messages with JOHNSON to arrange each kickback payment, most of

   which were paid to JOHNSON in person at the Philadelphia VAMC.

                                       Current Investigation

19. On or about June 13, 2019, at the direction of VA OIG special agents, CW1 and CW2 met

   with RALPH JOHNSON at the Philadelphia VAMC to pay JOHNSON one of the regularly

   scheduled kickbacks.

20. Prior to the meeting, VA OIG special agents provided CW1 and CW2 with $5,000 in cash to

   give to JOHNSON as a kickback.

21. During that meeting, which took place in JOHNSON’s office at the Philadelphia VAMC and

   was audio and video recorded, the following occurred:

       a. CW2 handed JOHNSON a binder containing the $5,000 in cash and told JOHNSON

          that there was something in the binder for him;

       b. JOHNSON took the binder and asked CW1 and CW2 to retrieve his bag that was

          hanging on the wall behind CW1 and CW2;

       c. JOHNSON then placed his bag at his feet and reached into the binder, stating: “Go

          from one spot to another spot, right? And then be done with it.”

       d. JOHNSON was not able to find the money in the binder and instructed CW2: “Put it

          where it needs to be so I can get it out.”

       e. CW2 retrieved the binder, unzipped it and gave it back to JOHNSON.


                                                 6
      f. JOHNSON removed the $5,000 in cash from the open binder and placed the cash in

           his bag.

      g.   This recorded discussion confirmed what CW1 and CW2 previously told VA OIG

           agents about their payment of cash kickbacks to RALPH JOHNSON. I understand

           that, in this instance, CW1 and CW2 gave the $5,000 in cash to JOHNSON as a

           kickback so that they would continue to receive purchase orders and contracts from

           the Philadelphia VAMC through JOHNSON.

22. JOHNSON and CW1 and CW2 left JOHNSON’s office and continued to talk in the north

   parking lot of the Philadelphia VAMC, discussing the following:

      a. JOHNSON noted that the 4th of July was coming up and asked about the first or

           second of the month, telling CW1 and CW2: “It’s just how I got to go around and pay

           myself . . . I’ve got to make sure y’all good to pay me.”

      b. JOHNSON also said to CW1 and CW2: “That’s going to be a long weekend . . . and I

           like to enjoy the weekend, . . . I like to work hard, but I sure like to play hard too.”

      c. CW1 offered to fly to Philadelphia, but JOHNSON said: “[J]ust shoot it to me,” and

           CW1 replied: “Done deal.”

      d. JOHNSON also said to CW1 and CW2: “So, so y’all good with not – nothing coming

           out of y’all pocket, that’s – and I always have said – well, maybe I need to make it

           clear that no nothing be coming from y’all.” JOHNSON continued: “ Y’all got a

           business to run. Y’all in business. We in business together, right?”

      e. I understood that these statements made by RALPH JOHNSON were intended to

           reaffirm that the kickback payments made by CW1 and CW2 to JOHNSON for
                                               7
      awarded contracts and purchase orders were coming from the payments from the VA

      under the contracts and purchase orders with Company A and Company B, to

      schedule the next kickback payment, and to ensure that the corrupt agreement

      between CW1, CW2, and JOHNSON continued.

23. On or about June 28, 2019, RALPH JOHNSON sent a text message to CW2, asking

   CW2 to tell CW1 not to “forget about the second of July.”

24. On or about July 2, 2019, VA OIG special agents, acting as CW1 and CW2, sent, via

   UPS, an envelope containing $3,000 in cash as a kickback payment from Florida, where

   CW1 and CW2 resided, to RALPH JOHNSON at his home address in Kinzers, PA.

25. On or about July 3, 2019, CW2 sent a text message to RALPH JOHNSON, asking

   JOHNSON to verify his address so the package could be tracked, and JOHNSON

   responded, via text message with his name and home address in Kinzers, PA. The

   envelope containing the $3,000 in cash was delivered to JOHNSON’s residence on or

   about July 3, 2019.

26. On or about July 9, 2019, RALPH JOHNSON confirmed receipt of the envelope and the

   $3,000 in cash via the following text messages with CW2:

   a. CW2 sent a text message to JOHNSON: “Good morning!!! Did you ever get the

       money?”

   b. JOHNSON responded to CW2” “Yes, I did.”

27. On or about August 14, 2019, at the direction of VA OIG special agents, CW1 and CW2

   met with RALPH JOHNSON in a suite at the Hilton Bonnet Creek Hotel in Orlando,

   FL, during a Veterans Health Administration Environmental Programs Services training
                                         8
   event and vendor fair. This meeting was audio and video recorded and the following

   conversation took place between JOHNSON and CW1 and CW2:

   a. JOHNSON and CW1 and CW2 discussed a payment to be made to JOHNSON

      wherein JOHNSON asked: “So, so, would five be alright?,” and CW1 told

      JOHNSON that their accountant had instructed them not to do any cash transactions,

      saying: “I just have to figure out some way to get it to you.”

   b. JOHNSON suggested that CW1 and CW2 write a check, to which CW2 responded:

      “Can’t write a check in your name RALPH JOHNSON.”

   c. JOHNSON discussed “the tree contract,” telling CW1 and CW2: “The only thing I

      am asking is for 10 on that . . . then the 74 is ya’ll. . . . But the only thing y’all got

      to do is have somebody visit come cut down the . . . and trim . . . $4,000

   d. CW2 asked: “But 10 for you?,” to which JOHNSON replied: “Yeah,” and he

      elaborated that CW1 and CW2 would pay landscapers $4,000 to do the work under

      the contract: “[O]ne of y’all have $4,000 coming through under the . . . . He gets it.

      . . . And I’ll bring the, the dumpster and they’ll be seeing that we’re doing something

      so we’ll leave the dumpster for about three weeks and start loading it and come get

      it.”

28. At the end of the meeting, RALPH JOHNSON reminded CW1 and CW2: “Hey, y’all.

   We, we partners.” Based upon JOHNSON’s statements, previous observations of

   JOHNSON being paid kickbacks by CW1 and CW2, and statements CW1 and CW2

   made to VA OIG Agents about their past relationship of paying JOHNSON kickbacks,


                                            9
   VA OIG Agents understood that JOHNSON reaffirmed the kickback scheme and his

   role in it with CW1 and CW2.

29. I have confirmed that there was a contract solicitation for tree trimming service at the

   Philadelphia VAMC, contract solicitation number 36C24419Q0614. The contract scope

   of work included pruning and trimming 200 trees and bushes around the Philadelphia

   VAMC property. RALPH JOHNSON was the contracting officer’s representative for

   the contract and that contract, No. 36C24419P0797, had been awarded to Company A

   on August 12, 2019 with an obligated amount of $84,000. He was also listed as the

   primary contact person on the Statement of Work for the contract.

30. The obligated amount under this contract far exceeded the value of the actual scope of

   work to be done, as JOHNSON told CW1 and CW2 that the work could be performed

   by landscapers for $4,000, with the bulk of the funds from the contract to be distributed

   as follows: $10,000 to be paid by CW1 and CW2 to JOHNSON as a kickback; and

   $70,000 in proceeds to CW1 and CW2.




                                            10
                                        CONCLUSION

31. Based on the above facts, my training and experience and the training and experience of

   other agents with whom I work, I have probable cause to believe that RALPH JOHNSON, a

   federal employee, did corruptly demand, seek, accept, receive, and agree to receive and

   accept personally money in return for being influenced in the performance of an official act,

   by steering purchase orders, as well as contracts in amounts far in excess of the actual value

   of the work or services under those contracts, to Company A and Company B and accepting

   funds from those contracts and purchase orders from CW1 and CW2 as kickbacks, in

   violation of 18 U.S.C. § 201(b)(2)(A) .

                                     Respectfully submitted,
                                         /s/ Brett Nelson
                                                            _____________________________
                                     Brett Nelson
                                     Special Agent
                                     United States Department of Veterans Affairs
                                     Office of Inspector General

       Subscribed and sworn to before me
                   24th 2020:
       on August _____,

        /s/ Timothy R. Rice
         ___________________________
       HONORABLE TIMOTHY R. RICE
       UNITED STATES MAGISTRATE JUDGE




                                               11
